Barnes, Judge.
Following a bench trial, Leif Wright was found guilty of driving under the influence of alcohol with a blood-alcohol concentration of .10 or more in violation of OCGA § 40-6-391 (a) (5). Wright appeals, contending the trial court erred by admitting evidence of the results of the state administered chemical test because the State failed to introduce the original certificate of inspection for the Intoxilyzer 5000 used to test his breath. See OCGA § 40-6-392 (f). We disagree and affirm.
We recently held that uncertified photocopies of a certificate of inspection for an Intoxilyzer 5000 were admissible in a case where a police officer testified that he recognized the documents which were admitted “as photocopies of the original certificate” for the machine used to test the defendant’s breath. Andries v. State, 236 Ga. App. 842, 845 (512 SE2d 685) (1999). In this case, Trooper Wright testified at trial that she personally made photocopies of the original certificates of inspection for the Intoxilyzer 5000 which was used to test Wright’s breath. The trial court did not err when it admitted these photocopies. Id.

Judgment affirmed.


Blackburn, P. J., and Senior Appellate Judge Harold R. Banke concur.